         Case 3:18-cv-01516-SB             Document 79   Filed 01/07/20   Page 1 of 29




Paul Buchanan, OSB 940551
paul@baaslaw.com
Dezi Robb, OSB 151777
dezi@baaslaw.com
BUCHANAN ANGELI ALTSCHUL
& SULLIVAN LLP
921 SW Washington Street, Suite 516
Portland, OR 97205
Telephone: (503) 974-5015
Facsimile: (971) 230-0337

Attorneys for Plaintiff




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


  MICHAEL FESSER,                                   Civil No. 3:18-cv-01516-SB

                                                    SECOND AMENDED COMPLAINT
                              Plaintiff,
                                                    (42 U.S.C. § 1981 – Deprivation of Right to
                      v.                            Make and Enforce Contracts and Deprivation of
                                                    Full and Equal Benefit of the Law; 42 U.S.C. §
  THE CITY OF WEST LINN; TERRY                      1983 – Violations of the First, Fourth and
  TIMEUS, an individual; TONY REEVES,               Fourteenth Amendments; False Arrest; False
  fka TONY POITRAS, an individual;                  Imprisonment; Malicious Prosecution;
                                                    Intentional Infliction of Emotional Distress;
  MIKE BOYD, an individual; and MIKE                Defamation; 18 U.S.C. § 2511 – Wiretapping;
  STRADLEY, an individual.                          ORS 133.721, et seq. – Unlawful Interception
                                                    and Disclosure; Invasion of Privacy)
                Defendants.
                                                    DEMAND FOR A JURY TRIAL

                                                    NOT SUBJECT TO MANDATORY
                                                    ARBITRATION

                                                    Prayer Amount: $2,511,000

                                                    Filing Authority under ORS 21.160(1)(d): $834




Page 1 – SECOND AMENDED COMPLAINT
                                                                      BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                              921 SW WASHINGTON., SUITE 516
                                                                                PORTLAND, OREGON 97205
                                                                                        (503) 974-5015
                                                                                 (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB          Document 79       Filed 01/07/20      Page 2 of 29




                                        INTRODUCTION

       1. This is an action for monetary, declaratory and injunctive relief, including attorneys’

fees, costs and punitive damages upon motion, to redress violations of plaintiff’s rights under

42 U.S.C. § 1981, 42. U.S.C. § 1983 in the nature of violations of the First, Fourth and

Fourteenth Amendments of the United States Constitution, and to assert state common law

claims for false arrest, false imprisonment, malicious prosecution, intentional infliction of

emotional distress, defamation, and invasion of privacy, as well as unlawful surveillance activity

in violation of ORS 133.721 and 18 U.S.C. § 2511 et seq.
                                         JURISDICTION

       2. This Court has jurisdiction over plaintiff’s claims for monetary and other relief under

28 U.S.C. § 1331, federal question jurisdiction. This Court has supplemental jurisdiction over

plaintiff’s state law claims pursuant to 28 U.S.C. § 1367 because the state claims arise from the

same nucleus of operative facts as the federal claims. The state claims are so related to the

federal claims that they form part of the same case or controversy and would ordinarily be

expected to be tried in one judicial proceeding.

                                              VENUE

       3. Venue is appropriate in the District of Oregon pursuant to 28 U.S.C. § 1391(b)

because the underlying acts, omissions, injuries and related facts and circumstances giving rise to

the present action primarily occurred in this judicial district. Because a substantial part of the

events and omissions giving rise to plaintiff’s claims occurred within Multnomah and Clackamas

counties, under LR 3-2(a), the Portland Division of the United States District Court for the

District of Oregon is the appropriate divisional venue.

                                             PARTIES

       4. Plaintiff Michael Fesser (“Mr. Fesser” or “plaintiff”), an individual, is and was at all

times material a resident of Portland, Oregon. Plaintiff was employed full-time in Portland.

Plaintiff is African American.


Page 2 – SECOND AMENDED COMPLAINT
                                                                          BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                  921 SW WASHINGTON., SUITE 516
                                                                                    PORTLAND, OREGON 97205
                                                                                            (503) 974-5015
                                                                                     (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB         Document 79       Filed 01/07/20     Page 3 of 29




       5. Defendant City of West Linn includes the West Linn Police Department (“WLPD”);

the City of West Linn is a governmental entity that operates the WLPD which provides law

enforcement for the City of West Linn, Oregon.

       6. Defendant Terry Timeus (“Chief Timeus”), an individual, was the chief of police of

the West Linn Police Department from in or around 2005 to on or around October 31, 2017.

Chief Timeus at all times relevant had final policy making authority at WLPD.

       7. Defendant Tony Reeves (“Sgt. Reeves”) (fka Tony Poitras), an individual, was a

detective with the West Linn Police Department until on or around March 1, 2018, when he was

promoted to sergeant.

       8. Defendant Mike Boyd (“Sgt. Boyd”), an individual, was a detective with the West

Linn Police Department at all relevant times, who has since been promoted to sergeant.

       9. Defendant Mike Stradley (“Lt. Stradley”), an individual, was a lieutenant with the

West Linn Police Department at all relevant times.

       10. The City of West Linn, including WLPD, Chief Timeus, Sgt. Reeves, Sgt. Boyd and

Lt. Stradley are referred to collectively herein as “the West Linn Defendants.”
                                 GENERAL ALLEGATIONS

       11. Chief Timeus has for many years had a close personal friendship with the owner of a

Portland business where plaintiff was employed during the period at issue in this Complaint.

Chief Timeus’ friend’s business was located entirely within the City of Portland, well outside the

boundaries of West Linn. On information and belief, Chief Timeus’ friend informed Chief

Timeus of his growing concern that his employee, Mr. Fesser, might sue him as Mr. Fesser had

raised complaints of race discrimination.

       12. Acting on the basis of his personal friendship with the owner of the Portland business

where plaintiff was employed, and in an effort to assist the business owner in putting a stop to

plaintiff’s race discrimination complaints (and not any concern about criminal activity in West

Linn), in late 2016 and/or early 2017, Chief Timeus instructed Sgt. Reeves to investigate Mr.


Page 3 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB         Document 79       Filed 01/07/20     Page 4 of 29




Fesser and to build a case that Mr. Fesser was involved in employee theft from Chief Timeus’

friend’s Portland business. WLPD did not typically investigate or secure the arrest of individuals

alleged to be involved in employee theft outside of the City of West Linn. Chief Timeus

instructed Lt. Stradley, who was also familiar with Chief Timeus’ friend, to assist and oversee

Sgt. Reeves in this investigation. The investigation culminated in an unlawful, extra-

jurisdictional and unwarranted surveillance operation in Portland at the business of Chief

Timeus’ friend where Mr. Fesser was employed.

       13. As alleged herein, the West Linn Defendants betrayed the trust placed in them by the

citizens of West Linn and expended substantial official time and money acting as Chief Timeus’

personal posse to effectuate an unwarranted, illegal, racially-motivated surveillance, arrest and

detention of an African American Portland resident who was employed in the City of Portland

and had no relationship to the City of West Linn.

       14. At the direction of Chief Timeus, Sgt. Reeves attempted to secure statements from

individuals who were expressly acknowledged in text messages to be “dirty.” These text

messages can be found on both Chief Timeus’ and Sgt. Reeves’ phones. In one such message on

Sgt. Reeves’ phone, these individuals upon whom the West Linn Defendants sought to build

their case against Mr. Fesser are characterized as “dirty, shady fucks.” Sgt. Reeves hoped he

could get these individuals to provide statements or testimony to support the false claim that Mr.

Fesser was stealing from Chief Timeus’ friend’s Portland business.

       15. In attempting to secure these statements, the West Linn Defendants, upon

information and belief, made multiple false assertions and suggestions to these individuals to

cause them to believe that Mr. Fesser was engaged in employee theft from Chief Timeus’

friend’s business.

       16. Acting at the behest of Chief Timeus, and with the approval of Lt. Stradley, Sgt.

Reeves also undertook an audio and visual surveillance operation at the Portland business with




Page 4 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
           Case 3:18-cv-01516-SB       Document 79       Filed 01/07/20     Page 5 of 29




the assistance of Sgt. Boyd and several civilians, which included unlawful audio surveillance of

Mr. Fesser.

       17. Sgt. Reeves and Sgt. Boyd conducted the surveillance operation without a warrant or

probable cause and in violation of Oregon and federal law during an auction that Mr. Fesser

conducted as part of his regular duties at the Portland business on February 25, 2017. The

surveillance operation did not result in any evidence of wrongdoing as Mr. Fesser was not

engaging in any improper conduct.

       18. Nevertheless, immediately following the auction, on the afternoon of February 25,

2017, Sgt. Reeves and Sgt. Boyd, with the participation of Portland Police officers, arrested Mr.

Fesser in Portland, based on Sgt. Reeves’ and Lt. Stradley’s false representations to the Portland

Police that the West Linn Defendants had “probable cause” for an arrest.

       19. Sgt. Reeves and Sgt. Boyd unlawfully arrested, detained and interrogated Mr. Fesser

in Portland, outside their jurisdiction, without probable cause. Sgt. Reeves and Sgt. Boyd also

seized Mr. Fesser’s belongings, including but not limited to his smartphone, personal papers, and

attorney-client privileged communications between Mr. Fesser and his employment attorney

regarding his concerns of racial discrimination in the workplace. The officers told Mr. Fesser

that they would hack into his smartphone and access the data and communications without his

consent.

       20. Sgt. Reeves and Sgt. Boyd subjected Mr. Fesser to further interrogation and threats at

the Stark Street police station in Portland. Following the interrogation, the officers took Mr.

Fesser to the Justice Center in Downtown Portland and had him incarcerated in a jail cell.

       21. Around midnight, Mr. Fesser was released on his own recognizance with no

smartphone, only his wallet and information regarding a court arraignment the following

Monday. The ordeal lasted approximately eight hours.

       22. Although any purported concern about alleged employee theft at a Portland business

should have been the sole province of the Portland Police, the West Linn Defendants acted


Page 5 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB         Document 79       Filed 01/07/20     Page 6 of 29




outside their jurisdiction based on Chief Timeus’ personal friendship and a shared racially

discriminatory animus to attempt to build a pretextual, false and unfounded case against

Mr. Fesser.

       23. The racist and unlawful nature of the West Linn Defendants’ conduct was first

revealed to Mr. Fesser in January 2018, when, in the course of civil litigation, information was

produced and testimony provided that revealed the nature of the West Linn Defendants’

activities related to Mr. Fesser.

       24. The evidence Mr. Fesser received in January 2018 revealed that the motivation

behind the West Linn Defendants’ investigation of Mr. Fesser was racial prejudice and a

personal friendship with Chief Timeus.

       25. The newly discovered evidence included text messages showing Sgt. Reeves jovially

engaging in explicitly racist, sexual, homophobic and highly unprofessional banter throughout

the course of his unlawful surveillance and investigation of Mr. Fesser. In addition, the text

messages revealed that the West Linn Defendants played an active part in seeking the

termination of Mr. Fesser’s employment.

       26. The racial animus underlying the investigation and arrest is made plain in these

documented exchanges that took place during the unwarranted surveillance effort. The

surveillance made clear that the business owner was correct that Mr. Fesser was voicing concern

about racial discrimination in the workplace. Officer Reeves and the WLPD responded to this

confirmation by pushing to quickly arrest Mr. Fesser without a warrant in retaliation for his

protected speech in order to keep Mr. Fesser from voicing additional, more formal, complaints of

race discrimination.

       27. In one text exchange, Sgt. Reeves expressly advised that the arrest should happen

swiftly so that it would occur before Mr. Fesser could further pursue his complaint of racial

discrimination. Sgt. Reeves asserted, “It’s better that we arrest him before he makes the

complaint [of race discrimination]. Then it can’t be retaliation.”


Page 6 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB         Document 79          Filed 01/07/20   Page 7 of 29




        28. Sgt. Reeves further opined, without any knowledge of the basis for Mr. Fesser’s

concerns about racial discrimination, that what he called Mr. Fesser’s effort to “play the race

card” would not work. Sgt. Reeves then sought to provide reassurance to the business owner that

any legal claim of race discrimination Mr. Fesser might make against the business owner

regarding the termination of plaintiff’s employment would most likely be covered by insurance.

When the business owner expressed misgivings about their surveillance and planned arrest,

Sgt. Reeves stated: “I’m about to sue you for being a pussy.” Sgt. Reeves further assured the

civilian that we are “doing the right thing.”

        29. At another point near the beginning of the surveillance operation Sgt. Reeves stated,

“fuck this I’m scared” and indicated he was calling off the operation, before proceeding anyway.

Underscoring the fact that the surveillance operation was being performed due to Chief Timeus’

relationship with the business owner, Sgt. Reeves joked that the Portland business-owner was

“t-bagging the chief,” an apparent reference to oral sex.

        30. The evidence Mr. Fesser received in January 2018 also shows that the West Linn

Defendants knowingly acted outside of their jurisdiction in conducting their investigation and

arrest. Specifically, the text messages indicate that Sgt. Reeves planned to arrest, detain and

interrogate Mr. Fesser in Portland – well outside the West Linn Defendants’ jurisdiction, unless

Mr. Fesser “lawyered up.” In another text message, Sgt. Reeves lamented that he was acting

outside his jurisdiction.

        31. Text messages also demonstrate that Sgt. Reeves made multiple defamatory

statements about plaintiff. For example, Sgt. Reeves made false statements about Mr. Fesser in

writing to Mr. Fesser’s employer, including, “He is robbing you blind;” “Today his reign of

terror ends;” and “Like he hasn’t been in your pocket for years.”

        32. While the business where the surveillance took place included warning notices that

video surveillance cameras were in use, there were no notices posted indicating that audio

surveillance was conducted on those premises.


Page 7 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB         Document 79       Filed 01/07/20      Page 8 of 29




       33. Nevertheless, Sgt. Reeves ensured that conversations occurring at the Portland

business involving Mr. Fesser and others were surreptitiously monitored and recorded. Using an

app known as “Swann View,” and relying on the assistance of civilian personnel, Sgt. Reeves

received real-time updates regarding the unlawful audio surveillance as it took place.

       34. Immediately after the surveillance effort at the Portland auction where plaintiff was

employed, Sgt. Reeves’ texted “my game my rules!” Moments later, Sgt. Reeves and Sgt. Boyd

with the assistance of the Portland Police secured the arrest of Mr. Fesser in public on a city

street in Portland as Mr. Fesser was leaving work for the day.

       35. Portland police records show that Portland Police officers some of whom, on

information and belief, knew Lt. Stradley from his prior service as a Portland Police Officer with

the Gang Enforcement Team, accepted without question the West Linn Defendants’ assertions

that there was probable cause to arrest Mr. Fesser. Upon information and belief, Lt. Stradley

instructed Portland Police Officers to have Portland Police’s Gang Enforcement Team assist the

West Linn Defendants in arresting Mr. Fesser, even though the allegations against him were

wholly unrelated to any suspected gang activity.

       36. As he was being handcuffed, one of the Portland Police officers who knows

Mr. Fesser from Mr. Fesser’s years of doing ministry work in local prisons expressed his

discomfort with the situation, stating, “Mike, this is not my call. I don’t want to be here. We’re

just assisting West Linn.”

       37. On the following Monday, February 27, 2017, Sgt. Reeves called Mr. Fesser and

instructed him to come to the West Linn Police Department to retrieve his belongings.

Mr. Fesser had to travel to West Linn – a town to which he has no connection – to retrieve his

personal possessions that the West Linn Defendants wrongfully seized, including the smartphone

that they said they would hack.

       38. At the West Linn Police Department, Sgt. Reeves and Sgt. Boyd informed Mr. Fesser

that his employment at the Portland company where he had worked for approximately twelve


Page 8 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
           Case 3:18-cv-01516-SB        Document 79       Filed 01/07/20    Page 9 of 29




years was terminated. Mr. Fesser thought it was bizarre that West Linn police officers were

empowered to summon him to West Linn and fire him from his job.

          39. The West Linn officers further instructed Mr. Fesser that he was not permitted to

have any contact with his employer and was not permitted to return to his former place of work

in Portland at any time. They made further harassing commentary to Mr. Fesser and gave him

back his smartphone along with some, but not all, of his personal items. The officers did not

return Mr. Fesser’s attorney-client privileged correspondence and, on information and belief,

proceeded instead to provide that confidential privileged correspondence to Chief Timeus’

friend.

          40. On that same Monday, February 27, 2017, Mr. Fesser went to Multnomah County

Circuit Court at the time designated in the papers he had received upon discharge from the jail.

          41. When Mr. Fesser checked in, a court clerk informed him that no charges were being

pursued against him. The clerk gave Mr. Fesser instructions on how to handle what the clerk

referred to as a “no complaint” case, along with a number to call to determine if any complaint

was being pursued by any alleged “victim.”

          42. For several months Mr. Fesser regularly called in to the Multnomah County Circuit

Court to see if the baseless criminal case against him was being pursued. Each time he called in,

the clerk informed him that the matter still was considered a “no complaint” case. In the months

following Mr. Fesser’s arrest, upon information and belief, the West Linn Defendants conducted

no further investigation into any alleged criminal activity regarding Mr. Fesser. The

investigation and arrest had apparently served their intended purpose.

          43. Meanwhile, upon information and belief, Sgt. Reeves made false statements about

the criminal investigation and allegations against Mr. Fesser representing or implying that he

engaged in criminal activity to public officials, including but not limited to employees of the

Oregon Department of Motor Vehicles Business Regulation section and the Internal Revenue

Service Criminal Investigation division.


Page 9 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB         Document 79       Filed 01/07/20      Page 10 of 29




       44. Approximately seven months after his arrest, Mr. Fesser filed a lawsuit in

Multnomah County Circuit Court against his former employer based on the termination of his

employment and on the issues and concerns that were referenced in the attorney-client privileged

communications that the West Linn Defendants had seized from him.

       45. Upon information and belief, immediately after Mr. Fesser filed his lawsuit, Mr.

Fesser’s former employer reached out to Sgt. Reeves and Lt. Stradley, who reactivated the West

Linn Defendants’ case against Mr. Fesser.

       46. Upon information and belief, shortly after the filing of the civil litigation referenced

above, Mr. Fesser’s former employer contacted Sgt. Reeves and Lt. Stradley about Mr. Fesser’s

employment-related lawsuit against him. Sgt. Reeves and Lt. Stradley subsequently sought to

prevail upon the Multnomah County District Attorney to bring criminal charges against Mr.

Fesser. This effort finally bore fruit in November 2017 when criminal charges were initiated.

       47. Shortly thereafter, on or around December 20, 2017, with Mr. Fesser’s lawsuit

against him still pending, Mr. Fesser’s former employer contacted Sgt. Reeves and Lt. Stradley

to ask why Mr. Fesser had not yet been arrested. Lt. Stradley instructed Sgt. Reeves to author a

flyer seeking assistance with the arrest of Mr. Fesser in an attempt to get Portland Police to serve

the warrant. On this same date, December 20, 2017, Officer Reeves emailed an employee of the

Oregon Department of Motor Vehicles falsely stating, “Yeah for some reason [PPB] want[s] the

gang team to arrest him.” On December 28, 2017, Lt. Stradley emailed the flyer to Portland

Police officers, including an officer on the Gang Enforcement Team, seeking their assistance in

the arrest of Mr. Fesser.

       48. Despite the West Linn Defendants’ efforts, just a few months later, on March 23,

2018, the District Attorney dismissed the criminal charges against Mr. Fesser without taking any

sustained action on the case and without any plea or conviction.

       49. The apparent lack of activity by the West Linn Defendants and all other law

enforcement personnel in the months immediately following Mr. Fesser’s arrest, coupled with


Page 10 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB         Document 79         Filed 01/07/20     Page 11 of 29




the apparent sudden renewed interest in the case following Mr. Fesser’s filing of a lawsuit

regarding racial discrimination and retaliation, underscores that the West Linn Defendants were

acting on the basis of personal motivations in their efforts against Mr. Fesser, rather than any

legitimate law enforcement concern, and in retaliation for his protected complaints of race

discrimination.

       50. The West Linn Defendants’ surveillance, arrest, incarceration and interrogation of

Mr. Fesser without a warrant or probable cause and their pursuit of baseless criminal charges

against Mr. Fesser were racially motivated, retaliatory, extra-jurisdictional and an egregious

abuse of the power with which the police are entrusted.

       51. As a result of the West Linn Defendants’ violation of Mr. Fesser’s civil rights, Mr.

Fesser has suffered reputational injury, emotional distress and economic damages.

       52. Mr. Fesser lost his job as a direct result of the West Linn Defendants’ actions. In

addition, as a result of his arrest and threatened criminal prosecution, Mr. Fesser was prevented

for months from performing his volunteer ministry work in the local prisons, where he has for

years provided spiritual and personal support to inmates of all faiths and backgrounds who are

attempting to become productive citizens.

       53. The West Linn Defendants’ false and baseless criminal charges had a serious impact

on Mr. Fesser’s reputation within the communities in which he is known, including among the

prison officials and Portland Police officers with whom he works in his ministry work, and in the

retail business in which he continues to earn a living.

       54. Mr. Fesser provided formal written notice of his claims pursuant to the Oregon Torts

Claims Act, ORS 30.275, on June 4, 2018.
                                 FIRST CLAIM FOR RELIEF
                                  Violation of 42 U.S.C. § 1981
                                     Against all Defendants
       55. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

55.


Page 11 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                   921 SW WASHINGTON., SUITE 516
                                                                                     PORTLAND, OREGON 97205
                                                                                             (503) 974-5015
                                                                                      (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB           Document 79     Filed 01/07/20      Page 12 of 29




        56. The West Linn Defendants were acting under color of law when they committed the

actions described herein. Chief Timeus, Sgt. Reeves, Sgt. Boyd, and Lt. Stradley were acting in

the course and scope of their duties in the actions alleged herein.

        57. In the alternative, Chief Timeus, Sgt. Reeves, Sgt. Boyd, and Lt. Stradley were

acting outside the course and scope of their duties based on personal and retaliatory motives in

undertaking the acts alleged herein.

        58. The West Linn Defendants violated plaintiff’s right to make ang enforce contracts

and acted on the basis of plaintiff’s race to deprive him of the full and equal benefit of the law in

violation of 42 U.S.C. § 1981.

        59. The West Linn Defendants knew or in the reasonable exercise of reasonable care

should have known that their actions as alleged herein were unlawful, extra-jurisdictional, and

unwarranted.

        60. The West Linn Defendants engaged in an unlawful surveillance effort, in part, to

prevent plaintiff from asserting claims of racial discrimination and retaliation in his workplace.

        61. The West Linn Defendants advocated for plaintiff’s unlawful termination, despite

concerns about the likelihood of a race discrimination lawsuit. The West Linn Defendants took

it upon themselves to personally fire plaintiff from his job of twelve years and to forbid him from

going onto the property of his former place of employment.

        62. The West Linn Defendants further violated 42 U.S.C. § 1981 by transgressing

Mr. Fesser’s First and Fourth Amendment rights in wrongfully surveilling, interrogating, and

arresting him without probable cause, and discriminating against him based on his race, and

retaliating against him for his protected speech.

        63. Through their actions, the West Linn Defendants intended to discriminate against

plaintiff on the basis of plaintiff's race.




Page 12 – SECOND AMENDED COMPLAINT
                                                                          BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                  921 SW WASHINGTON., SUITE 516
                                                                                    PORTLAND, OREGON 97205
                                                                                            (503) 974-5015
                                                                                     (971) 230-0337 (FACSIMILE)
          Case 3:18-cv-01516-SB          Document 79        Filed 01/07/20     Page 13 of 29




          64. The racial discrimination and retaliation practiced by the West Linn Defendants as

alleged herein deprived plaintiff of the equal benefit of the law and interfered with plaintiff's

employment contract.

          65. Plaintiff is entitled to a declaration that the West Linn Defendants violated 42 U.S.C.

§ 1981 by depriving plaintiff of his right to make and enforce contracts and acted on the basis of

Mr. Fesser’s race and protected speech to deprive him of the full and equal benefit of the law.

          66. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff has

suffered and will continue to suffer economic losses including, but not limited to, lost income

from future employment and impairment of future earning capacity, plus prejudgment interest,

for which plaintiff seeks compensation in an amount to be proven at trial, but not less than

$500,000.

          67. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff has

suffered and will continue to suffer noneconomic damages in the form of injury to his reputation,

emotional distress, anxiety, humiliation and embarrassment, and is entitled to an award of

compensatory damages in the amount of $2,000,000.

          68. Because the West Linn Defendants engaged in egregious and malicious conduct and,

in so doing, acted willfully, knowingly, intentionally, or with reckless disregard for plaintiff’s

constitutional and statutory rights, plaintiff reserves the right to move the court to amend the

complaint to seek an award of punitive damages against the West Linn Defendants for the

purpose of punishing these defendants and to deter them and others from such conduct in the

future.

          69. Plaintiff is also entitled to recover his reasonable attorneys’ fees, expert fees and

costs pursuant to ORS 20.107 and 42 U.S.C. § 1988.




Page 13 – SECOND AMENDED COMPLAINT
                                                                             BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                     921 SW WASHINGTON., SUITE 516
                                                                                       PORTLAND, OREGON 97205
                                                                                               (503) 974-5015
                                                                                        (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB          Document 79       Filed 01/07/20      Page 14 of 29




                                SECOND CLAIM FOR RELIEF
                                  Violation of 42 U.S.C. § 1983
                                     Against all Defendants
       70. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

71.

       71. The West Linn Defendants were acting under color of law when they committed the

actions described herein. Chief Timeus, Sgt. Reeves, Sgt. Boyd, and Lt. Stradley were acting in

the course and scope of their duties in the actions alleged herein.

       72. In the alternative, Chief Timeus, Sgt. Reeves, Sgt. Boyd, and Lt. Stradley were

acting outside the course and scope of their duties based on personal motives in undertaking the
acts alleged herein.

       73. The City of West Linn and its WLPD acted at the direction of Chief Timeus who

maintained final policy making authority for the WLPD.

       74. The West Linn Defendants asserted false claims against plaintiff based on fabricated,

incomplete, exaggerated, and/or mischaracterized information.

       75. The West Linn Defendants did not have a warrant or probable cause when they

surveilled, investigated, arrested, interrogated, searched plaintiff, seized his personal belongings,

and incarcerated him based on fabricated allegations of criminal conduct.

       76. The conduct of the West Linn Defendants violated Mr. Fesser’s rights under the

First, Fourth and Fourteenth Amendments of the United States.

Including without limitation in the following particulars:

           a. The West Linn Defendants subjected plaintiff to illegal search and seizure without

               a warrant or probable cause in violation of the Fourth Amendment of the United

               States Constitution, as well as the Oregon Constitution and Oregon statutory law.

           b. The West Linn Defendants unlawfully arrested plaintiff without a warrant or

               probable cause in violation of the Fourth Amendment of the United States

               Constitution.


Page 14 – SECOND AMENDED COMPLAINT
                                                                          BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                  921 SW WASHINGTON., SUITE 516
                                                                                    PORTLAND, OREGON 97205
                                                                                            (503) 974-5015
                                                                                     (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB          Document 79       Filed 01/07/20      Page 15 of 29




            c. In violation of the First Amendment of the United States Constitution, the West

               Linn Defendants surveilled and arrested plaintiff without a warrant due to his

               protected communications in which he expressed concerns about race

               discrimination in his workplace.

            d. The West Linn Defendants unlawfully imprisoned plaintiff in violation of the

               Fourth Amendment of the United States Constitution.

            e. The West Linn Defendants discriminated against plaintiff because of his race in

               violation of the Fourteenth Amendment and the Equal Protection Clause to the

               United States Constitution.

       77. Plaintiff is entitled to a declaration that the West Linn Defendants violated 42 U.S.C.

§ 1983 by depriving plaintiff of the rights guaranteed by the First, Fourth and Fourteenth

Amendments of the United States Constitution.

       78. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff has

suffered and will continue to suffer economic losses including, but not limited to, lost income

from future employment and impairment of future earning capacity, plus prejudgment interest,

for which plaintiff seeks compensation in an amount to be proven at trial, but not less than

$500,000.

       79. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff has

suffered and will continue to suffer noneconomic damages in the form of injury to his reputation,

emotional distress, anxiety, humiliation and embarrassment, and is entitled to an award of

compensatory damages in the amount of $2,000,000.

       80. Because the West Linn Defendants engaged in egregious and malicious conduct and,

in so doing, acted willfully, knowingly, intentionally, or with reckless disregard for plaintiff’s

constitutional and statutory rights, plaintiff reserves the right to move the Court to amend the

complaint to seek an award of punitive damages against the West Linn Defendants for the




Page 15 – SECOND AMENDED COMPLAINT
                                                                          BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                  921 SW WASHINGTON., SUITE 516
                                                                                    PORTLAND, OREGON 97205
                                                                                            (503) 974-5015
                                                                                     (971) 230-0337 (FACSIMILE)
          Case 3:18-cv-01516-SB          Document 79        Filed 01/07/20     Page 16 of 29




purpose of punishing these defendants and to deter them and others from such conduct in the

future.

          81. Plaintiff is also entitled to recover his reasonable attorneys’ fees, expert fees and

costs pursuant to ORS 20.107 and 42 U.S.C. § 1988.

                                   THIRD CLAIM FOR RELIEF
                                          False Arrest
                                      Against all Defendants
          82. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

83.

          83. On February 25, 2017, the West Linn Defendants caused plaintiff to be arrested in

Portland Oregon without a warrant or any other legal process and without probable cause or any

objectively reasonable basis.

          84. The West Linn Defendants intended to cause plaintiff to be arrested based on false

allegations and pretext.

          85. After plaintiff was arrested, he was unlawfully detained and incarcerated against his

will, without a warrant or probable cause.

          86. Plaintiff did not engage in any unlawful conduct and the West Linn Defendants did

not have reasonable suspicion or probable cause to believe that plaintiff had engaged in any

illegal activity.

          87. Within the time allowed by ORS 30.275, on or about June 4, 2018, plaintiff

presented a formal written notice of his claims to the West Linn Defendants for damages arising

out of the facts and circumstances detailed above.

          88. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff was

deprived of his liberty and has suffered and will continue to suffer noneconomic damages in the

form of injury to his reputation, emotional distress, anxiety, humiliation and embarrassment, and

is entitled to an award of compensatory damages in the amount of $2,000,000.



Page 16 – SECOND AMENDED COMPLAINT
                                                                             BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                     921 SW WASHINGTON., SUITE 516
                                                                                       PORTLAND, OREGON 97205
                                                                                               (503) 974-5015
                                                                                        (971) 230-0337 (FACSIMILE)
         Case 3:18-cv-01516-SB         Document 79        Filed 01/07/20     Page 17 of 29




                                FOURTH CLAIM FOR RELIEF
                                    False Imprisonment
                                   Against all Defendants

        89. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

90.

        90. Plaintiff did not engage in any unlawful conduct and the West Linn Defendants did

not have reasonable suspicion or probable cause to believe that plaintiff had engaged in any

illegal activity.

        91. On February 25, 2017, Sgt. Reeves and Sgt. Boyd searched Mr. Fesser, his vehicle
and his personal belongings and found no evidence of wrongdoing.

        92. Despite the absence of probable cause and despite the absence of jurisdiction, the

West Linn Defendants caused plaintiff to be handcuffed taken into custody, detained,

interrogated and imprisoned in a jail cell in Portland.

        93. Plaintiff was unlawfully arrested, detained, and interrogated by Sgt. Reeves and Sgt.

Boyd, and imprisoned in a jail cell in Portland for a total of approximately eight hours.

        94. Neither Sgt. Reeves nor Sgt. Boyd, nor any other member of the West Linn or

Portland Police Departments made any reasonable attempt to undertake their investigation,

detention or interrogation in a lawful manner.

        95. Within the time allowed by ORS 30.275, on or about June 4, 2018, plaintiff

presented a formal written notice of his claims to the West Linn Defendants for damages arising

out of the facts and circumstances detailed above.

        96. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff was

deprived of his liberty and has suffered and will continue to suffer noneconomic damages in the

form of injury to his reputation, emotional distress, anxiety, humiliation and embarrassment, and

is entitled to an award of compensatory damages in the amount of $2,000,000.




Page 17 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                   921 SW WASHINGTON., SUITE 516
                                                                                     PORTLAND, OREGON 97205
                                                                                             (503) 974-5015
                                                                                      (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB         Document 79       Filed 01/07/20     Page 18 of 29




                                 FIFTH CLAIM FOR RELIEF
                                    Malicious Prosecution
                                    Against all Defendants

       97. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

98.

       98. At the direction of Chief Timeus, who was motivated to assist Mr. Fesser’s former

employer based on a personal relationship and by racial animus, the West Linn Defendants

commenced an ongoing investigation and initiated criminal proceedings against Mr. Fesser based

on false allegations of misconduct. The West Linn Defendants had no reasonable belief or
suspicion that Mr. Fesser was engaged in any unlawful conduct in West Linn and acted for no

legitimate or lawful purpose.

       99. The West Linn Defendants engaged in the investigation of plaintiff and initiation of

criminal proceedings against him in a conscious effort to prevent plaintiff from asserting his

claims of racial discrimination and retaliation in the workplace.

       100. After Mr. Fesser filed a lawsuit against his former employer, who was also Chief

Timeus’ personal friend, the West Linn Defendants reopened plaintiff’s case and, based on false

representations and misleading evidence and witnesses acknowledged to be “dirty” sought to

influence the Multnomah County District Attorney’s Office to assert criminal charges against

Mr. Fesser.

       101. The West Linn Defendants investigated and subjected plaintiff to criminal charges

and proceedings, even though none of the alleged conduct took place in or near the City of West

Linn. The West Linn Defendants actions were motivated by Chief Timeus’ personal interests

and not any legitimate law enforcement interest, as well as by documented racially

discriminatory animus.

       102. The West Linn Defendants maliciously and intentionally subjected Mr. Fesser to

criminal charges based on evidence that was deliberately manipulated and fabricated, despite




Page 18 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB          Document 79        Filed 01/07/20     Page 19 of 29




their apparent knowledge that their conduct was unlawful. The West Linn Defendants also

intentionally withheld evidence in their attempt to justify their unlawful conduct.

       103. The West Linn Defendants did not have probable cause nor objectively reasonable

suspicion when they orchestrated the investigation, arrest, interrogation, search, and

incarceration of Mr. Fesser.

       104. The criminal case against plaintiff was never pursued in earnest and was baseless.

On March 23, 2018, the Multnomah County district attorney dismissed all criminal charges

against Mr. Fesser without taking any sustained action on the case and without any plea or

conviction.

       105. Within the time allowed by ORS 30.275, on or about June 4, 2018, plaintiff

presented a formal written notice of his claims to the West Linn Defendants for damages arising

out of the facts and circumstances detailed above.

       106. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff has

suffered and will continue to suffer noneconomic damages in the form of injury to his reputation,

emotional distress, anxiety, humiliation and embarrassment, and is entitled to an award of

compensatory damages in the amount of $2,000,000.

                                 SIXTH CLAIM FOR RELIEF
                           Intentional Infliction of Emotional Distress
                                     Against all Defendants

       107. Plaintiff realleges and incorporates by reference the allegations of paragraphs 1

through 108.

       108. As detailed above, the West Linn Defendants engaged in outrageous, egregious, and

unprivileged conduct, including but not limited to knowingly and intentionally causing plaintiff

to be unlawfully detained, arrested, interrogated, and incarcerated by maliciously conspiring to

assert a pretextual, false, and unfounded case against plaintiff outside their jurisdiction.

       109. The West Linn Defendants knowingly relied on witnesses that they acknowledged

were “dirty” to make false statements concerning plaintiff. Sgt. Reeves and Sgt. Boyd caused

Page 19 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                   921 SW WASHINGTON., SUITE 516
                                                                                     PORTLAND, OREGON 97205
                                                                                             (503) 974-5015
                                                                                      (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB          Document 79        Filed 01/07/20     Page 20 of 29




plaintiff to be arrested and detained in Multnomah County where they questioned him,

threatened him, and seized his personal belongings including his attorney-client privileged

correspondence and his smartphone.

       110. Sgt. Reeves and Sgt. Boyd told Mr. Fesser that they would break into his

smartphone which they seized from him without any legal basis.

       111. The West Linn Defendants expressly advocated for Mr. Fesser’s employer to fire

him and to do so soon, before plaintiff might more formally complain about race discrimination

asserting, as Sgt. Reeved did, “that way it can’t be retaliation.”

       112. Sgt. Reeves and Sgt. Boyd acted beyond their authority and abused their authority

as West Linn Police Officers by summoning plaintiff, a resident of Portland, to West Linn the

following Monday and informing him that he was fired from his job in Portland which he had

held for approximately twelve years, and by instructing him that he was not permitted to go on or

near his employer’s property. The officers also made further harassing commentary, referencing

Lt. Stradley and suggesting that Lt. Stradley had on-going animosity toward Mr. Fesser.

       113. Sgt. Reeves also communicated falsely with several of plaintiff’s former colleagues

and customers indicating that plaintiff stole thousands of dollars from Chief Timeus’ friend,

intentionally defaming plaintiff and besmirching his reputation. Sgt. Reeves also made

defamatory statements about the criminal allegations against Mr. Fesser to multiple state

officials, including but not limited to employees of the Oregon Department of Motor Vehicles

Business Regulation section and the Internal Revenue Service Criminal Investigation division.

       114. The West Linn Defendants’ conduct was racially motivated and discriminatory.

       115. The West Linn Defendants’ betrayed the trust placed in them by the citizenry of

West Linn to expend official time and money acting as Chief Timeus’ personal posse outside

their jurisdiction. The West Linn Defendants’ conduct as alleged herein was extreme,

outrageous, and constituted an extraordinary transgression of the bounds of socially tolerable

conduct.


Page 20 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                   921 SW WASHINGTON., SUITE 516
                                                                                     PORTLAND, OREGON 97205
                                                                                             (503) 974-5015
                                                                                      (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB          Document 79       Filed 01/07/20      Page 21 of 29




       116. The West Linn Defendants intended to inflict emotional distress upon plaintiff and

were substantially certain their acts would cause plaintiff emotional distress.

       117. Within the time allowed by ORS 30.275, on or about June 4, 2018, plaintiff

presented a formal written notice of his claims to the West Linn Defendants for damages arising

out of the facts and circumstances detailed above.

       118. As a direct and proximate result of the West Linn Defendants’ conduct, plaintiff

was caused to incur severe emotional distress, mental anguish, degradation, and embarrassment

and is entitled to an award of compensatory damages in the amount of $2,000,000.

                               SEVENTH CLAIM FOR RELIEF
                                        Defamation
                                   Against all Defendants
       119. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

120.

       120. The West Linn Defendants made multiple false and defamatory statements about

Mr. Fesser that reflected on his character and his professional competence, diminished the

esteem, respect, goodwill or confidence in which plaintiff is held and excited adverse, derogatory

or unpleasant feelings or opinions against plaintiff.

       121. The West Linn Defendants published statements to third parties that assert or imply

that Mr. Fesser engaged in theft and embezzlement at work, which constitutes defamation per se.

       122. During the course of their investigation, the West Linn Defendants published these

statements to third parties, including but not limited to plaintiff’s former employer, plaintiff’s

colleagues, and customers, and multiple state officials, including but not limited to employees of

the Oregon Department of Motor Vehicles Business Regulation section and the Internal Revenue

Service Criminal Investigation division

       123. Within the time allowed by ORS 30.275, on or about June 4, 2018, plaintiff

presented a formal written notice of his claims to the West Linn Defendants for damages arising

out of the facts and circumstances detailed above.

Page 21 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                   921 SW WASHINGTON., SUITE 516
                                                                                     PORTLAND, OREGON 97205
                                                                                             (503) 974-5015
                                                                                      (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB         Document 79       Filed 01/07/20     Page 22 of 29




       124. As a direct and proximate cause of the West Linn Defendants’ false statements,

plaintiff has suffered economic losses including, but not limited to, lost income from future

employment and impairment of future earning capacity, plus prejudgment interest, for which

plaintiff seeks compensation in an amount to be proven at trial.

       125. As a direct and proximate cause of the West Linn Defendants’ conduct, plaintiff has

suffered and will continue to suffer noneconomic damages in the form of injury to his reputation,

emotional distress, anxiety, humiliation and embarrassment, and is entitled to an award of

compensatory damages in the amount of $2,000,000.

                               EIGHTH CLAIM FOR RELIEF
                       Violation of ORS 18 U.S.C. § 2511 – Wiretapping
                                     Against all Defendants
       126. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

127.

       127. On or about February 25, 2017, the West Linn defendants ensured that

conversations occurring at the Portland business involving plaintiff and others were

surreptitiously monitored and recorded in violation of 18 U.S.C. § 2511(1)(a).

       128. Specifically, using an app known as “Swann View,” the West Linn Defendants

employed the surveillance equipment and active assistance of civilian personnel to receive real-

time updates regarding the unlawful audio surveillance of Mr. Fesser’s office.

       129. The West Linn Defendants intentionally intercepted conversations between plaintiff

and third parties and, with the equipment and assistance of civilian personnel, ensured that there

were recordings of these conversations.

       130. The West Linn Defendants intercepted plaintiff’s conversations with third parties

without plaintiff’s knowledge or consent, and without the knowledge or consent of the third

parties to whom plaintiff spoke, for the purpose of committing criminal and/or tortious act in

violation of federal and state law.



Page 22 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB          Document 79        Filed 01/07/20      Page 23 of 29




       131. The West Linn Defendants disclosed and used the conversations and recordings in

their efforts to support a trumped-up criminal investigation of plaintiff, in violation of 18 U.S.C.

§ 2511(1)(c) and (d).

       132. Under 18 U.S.C. § 2520(c)(2), plaintiff is entitled to damages in the amount of the

greater of the sum of actual damages suffered by plaintiff, in an amount to be determined at trial,

or statutory damages of $10,000.

       133. Because the West Linn Defendants engaged in egregious and malicious conduct

and, in so doing, acted willfully, knowingly, intentionally, or with reckless disregard for

plaintiff’s constitutional and statutory rights, plaintiff reserves the right to move the Court to

amend the complaint to seek an award of punitive damages against the West Linn Defendants for

the purpose of punishing these defendants and to deter them and others from such conduct in the

future, as authorized by 18 U.S.C. § 2520(b)(2).

       134. Plaintiff is entitled to recover his reasonable attorneys’ fees and costs as authorized

by 18 U.S.C. § 2520(b)(3).

                              NINTH CLAIM FOR RELIEF
           Violation of ORS 133.721 et seq. – Unlawful Interception and Disclosure
                                  Against all Defendants
       135. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

136.

       136. The West Linn Defendants intentionally intercepted conversations between plaintiff

and third parties and, with the equipment and assistance of civilian personnel, ensured that there

were recordings of these conversations.

       137. The West Linn Defendants intercepted plaintiff’s conversations without a warrant

or application for an ex parte order, in violation of ORS 133.724, and in further violation of ORS

165.543.

       138. The West Linn Defendants intercepted plaintiff’s conversations with third parties

without plaintiff’s knowledge or consent, and without the knowledge or consent of any of the

Page 23 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                   921 SW WASHINGTON., SUITE 516
                                                                                     PORTLAND, OREGON 97205
                                                                                             (503) 974-5015
                                                                                      (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB            Document 79      Filed 01/07/20      Page 24 of 29




third parties to whom plaintiff spoke, for the purpose of committing criminal and/or tortious act

in violation of federal and state law.

       139. The West Linn Defendants disclosed and used the conversations and recordings in

their efforts to support a trumped-up criminal investigation of plaintiff, in violation of ORS

133.737(4).

       140. Within the time allowed by ORS 30.275, on or about June 4, 2018, plaintiff

presented a formal written notice of his claims to the West Linn Defendants for damages arising

out of the facts and circumstances detailed above.

       141. Plaintiff is entitled to a declaration that the West Linn Defendants violated

ORS 133.724 and 133.737 by unlawfully intercepting, disclosing, and using his private

conversations.

       142. Under ORS 133.739(1)(a), plaintiff is entitled to actual damages incurred as a result

of the West Linn Defendants’ unlawful interception and disclosure of his conversations, but not

less than damages computed at the rate of $100 per day for each day of violation or $1,000,

whichever is greater.

       143. Because the West Linn Defendants engaged in egregious and malicious conduct

and, in so doing, acted willfully, knowingly, intentionally, or with reckless disregard for

plaintiff’s constitutional and statutory rights, plaintiff reserves the right to move the Court to

amend the complaint to seek an award of punitive damages against the West Linn Defendants for

the purpose of punishing these defendants and to deter them and others from such conduct in the

future, as authorized by ORS 133.739(1)(b).

       144. Plaintiff is entitled to recover his reasonable attorneys’ fees and costs as authorized

by ORS 133.739(5).




Page 24 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                   921 SW WASHINGTON., SUITE 516
                                                                                     PORTLAND, OREGON 97205
                                                                                             (503) 974-5015
                                                                                      (971) 230-0337 (FACSIMILE)
            Case 3:18-cv-01516-SB      Document 79        Filed 01/07/20      Page 25 of 29




                                 TENTH CLAIM FOR RELIEF
                                     Invasion of Privacy
                                    Against all Defendants

        145. Plaintiff incorporates by reference the allegations set forth in paragraphs 1 through

146.

        146. The West Linn Defendants participated in an unlawful surveillance operation

without a warrant or probable cause outside of their jurisdiction, wherein plaintiff’s

conversations with third parties were intercepted and recorded without his knowledge or consent.

        147. The West Linn Defendants also seized plaintiff’s smartphone and told him they
would hack into it.

        148. The West Linn Defendants also took plaintiff’s attorney-client privileged

communications and, on information and belief, gave them to a third party.

        149. In conducting their surveillance and investigation of plaintiff, the West Linn

Defendants publicly placed plaintiff in a false light, including by claiming that he was stealing

from his employer.

        150. The West Linn Defendants’ conduct was objectionable to plaintiff and would have

been objectionable to any reasonable person of ordinary sensibilities, in that the West Linn

Defendants’ actions were done without plaintiff’s consent and in an offensive manner.

        151. The West Linn Defendants intruded into plaintiff’s conversations and personal

belongings, which were private and entitled to be private, which constitutes an invasion into

plaintiff’s solitude, seclusion, and right to privacy that he did not consent to.

        152. The conduct of the West Linn Defendants described herein was done for the

purpose of causing plaintiff to suffer humiliation, mental anguish, and emotional and physical

distress.

        153. Within the time allowed by ORS 30.275, on or about June 4, 2018, plaintiff

presented a formal written notice of his claims to the West Linn Defendants for damages arising

out of the facts and circumstances detailed above.


Page 25 – SECOND AMENDED COMPLAINT
                                                                           BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                    921 SW WASHINGTON., SUITE 516
                                                                                      PORTLAND, OREGON 97205
                                                                                              (503) 974-5015
                                                                                       (971) 230-0337 (FACSIMILE)
       Case 3:18-cv-01516-SB        Document 79         Filed 01/07/20     Page 26 of 29




       154. As a direct and proximate result of the West Linn Defendants’ conduct, plaintiff

was caused to incur severe emotional distress, mental anguish, degradation, and embarrassment

and is entitled to an award of compensatory damages in the amount of $2,000,000.

       WHEREFORE, plaintiff prays for judgment against defendants as follows:

       1.     On Plaintiff’s Second Claim for Relief:

              a.     A declaration that the West Linn Defendants violated 42 U.S.C. § 1981 by

                     depriving plaintiff of his right to make and enforce contracts and acted on

                     the basis of plaintiff’s race to deprive him of the full and equal benefit of

                     the law;

              b.     An award of economic damages for past and future lost wages and

                     benefits and out-of-pocket expenses, plus prejudgment interest, in an

                     amount to be determined at trial, but not less than $500,000;

              c.     An award of noneconomic damages to compensate plaintiff for injury to

                     his reputation, emotional distress, anxiety, humiliation, and

                     embarrassment in the amount of $2,000,000;

              d.     An award of punitive damages upon motion; and

              e.     Plaintiff’s attorneys’ fees, expert fees and costs incurred herein.

       2.     On Plaintiff’s Second Claim for Relief:

              a.     A declaration that the West Linn Defendants violated 42 U.S.C. § 1983 by

                     violating plaintiff’s rights under the Fourth and Fourteenth Amendments;

              b.     An award of economic damages for past and future lost wages and

                     benefits and out-of-pocket expenses, plus prejudgment interest, in an

                     amount to be determined at trial, but not less than $500,000;

              c.     An award of noneconomic damages to compensate plaintiff for injury to

                     his reputation, emotional distress, anxiety, humiliation, and

                     embarrassment in the amount of $2,000,000;


Page 26 – SECOND AMENDED COMPLAINT
                                                                         BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                 921 SW WASHINGTON., SUITE 516
                                                                                   PORTLAND, OREGON 97205
                                                                                           (503) 974-5015
                                                                                    (971) 230-0337 (FACSIMILE)
     Case 3:18-cv-01516-SB       Document 79         Filed 01/07/20     Page 27 of 29




          c.     An award of punitive damages against defendants upon motion; and

          d.     Plaintiff’s attorneys’ fees, expert fees and costs incurred herein.

     3.   On Plaintiff’s Third Claim for Relief:

          a.     A declaration that the West Linn Defendants unlawfully arrested plaintiff

                 without a warrant or probable cause; and

          b.     An award of noneconomic damages to compensate plaintiff for injury to

                 his reputation, emotional distress, anxiety, humiliation, and

                 embarrassment in the amount of $2,000,000.

     4.   On Plaintiff’s Fourth Claim for Relief:

          a.     A declaration that the West Linn Defendants unlawfully detained and

                 incarcerated plaintiff without a warrant or probable cause; and

          b.     An award of noneconomic damages to compensate plaintiff for injury to

                 his reputation, emotional distress, anxiety, humiliation, and

                 embarrassment in the amount of $2,000,000.

     5.   On Plaintiff’s Fifth Claim for Relief:

          a.     An award of noneconomic damages to compensate plaintiff for injury to

                 his reputation, emotional distress, anxiety, humiliation, and

                 embarrassment in the amount of $2,000,000.

     6.   On Plaintiff’s Sixth Claim for Relief:

          a.     An award of noneconomic damages to compensate plaintiff for injury to

                 his reputation, emotional distress, anxiety, humiliation, and

                 embarrassment in the amount of $2,000,000.

     7.   On Plaintiff’s Seventh Claim for Relief:

          a.     An award of economic damages for past and future lost wages and

                 benefits and out-of-pocket expenses, plus prejudgment interest, in an

                 amount to be determined at trial; and


Page 27 – SECOND AMENDED COMPLAINT
                                                                      BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                              921 SW WASHINGTON., SUITE 516
                                                                                PORTLAND, OREGON 97205
                                                                                        (503) 974-5015
                                                                                 (971) 230-0337 (FACSIMILE)
        Case 3:18-cv-01516-SB         Document 79        Filed 01/07/20     Page 28 of 29




               c.     An award of noneconomic damages to compensate plaintiff for injury to

                      his reputation, emotional distress, anxiety, humiliation, and

                      embarrassment in the amount of $2,000,000.

       8.      On Plaintiff’s Eighth Claim for Relief:

               a.     An award of damages in the amount of the greater of the sum of actual

                      damages suffered by plaintiff, in an amount to be determined at trial, or

                      statutory damages of whichever is the greater of $100 per day for each day

                      of violation or $10,000.00;

               b.     An award of punitive damages against defendants upon motion; and

               c.     Plaintiff’s attorneys’ fees and costs incurred herein.

       9.      On Plaintiff’s Ninth Claim for Relief:

               a.     An award of damages incurred as a result of the West Linn Defendants’

                      unlawful interception and disclosure of his conversations, but not less than

                      damages computed at the rate of $100 per day for each day of violation or

                      $1,000, whichever is greater; and

               c.     Plaintiff’s attorneys’ fees and costs incurred herein.

       10.     On Plaintiff’s Tenth Claim for Relief:

               a.     An award of noneconomic damages to compensate plaintiff for injury to

                      his reputation, emotional distress, anxiety, humiliation, and

                      embarrassment in the amount of $2,000,000.

       11.     Any further or alternative relief in favor of plaintiff that the Court deems

appropriate.

///

///

///




Page 28 – SECOND AMENDED COMPLAINT
                                                                          BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                                  921 SW WASHINGTON., SUITE 516
                                                                                    PORTLAND, OREGON 97205
                                                                                            (503) 974-5015
                                                                                     (971) 230-0337 (FACSIMILE)
     Case 3:18-cv-01516-SB        Document 79    Filed 01/07/20     Page 29 of 29




     12.   Plaintiff demands a jury trial.

DATED: January 7, 2020                          BUCHANAN ANGELI ALTSCHUL &
                                                SULLIVAN LLP

                                                s/ Paul Buchanan
                                                Paul Buchanan, OSB 940551
                                                paul@baaslaw.com
                                                Dezi Robb, OSB 151777
                                                dezi@baaslaw.com
                                                Attorneys for Plaintiff




Page 29 – SECOND AMENDED COMPLAINT
                                                                  BUCHANAN ANGELI ALTSCHUL & SULLIVAN LLP
                                                                          921 SW WASHINGTON., SUITE 516
                                                                            PORTLAND, OREGON 97205
                                                                                    (503) 974-5015
                                                                             (971) 230-0337 (FACSIMILE)
